United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50050
                        Conference Calendar



UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

ELOY CANO-ZENDEJO,
                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                     USDC No. DR-02-CR-328-1-WWJ
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Alberto M. Ramon, retained appellate counsel for Eloy Cano-

Zendejo, has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Although

he was notified of his counsel’s motion, Cano has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, and counsel is excused




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-50050
                                 -2-

from further responsibilities herein.   The appeal is DISMISSED.

See 5TH CIR. R. 42.2.